Citation Nr: 1732590	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 7, 2010, and in excess of 70 percent thereafter.

3.  Entitlement to an effective date earlier than December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2010.

REPRESENTATION

Lori Chisolm, Attorney



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1961 to October 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the March 2008 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned an initial 30 percent rating, effective September 5, 2007.  The RO also denied service connection for hypertension.

In an April 2011 decision, the Board denied an effective date earlier than September 5, 2007, for the award of service connection for PTSD; granted an effective date of December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation; and remanded the issues of service connection for hypertension, an initial rating in excess of 30 percent for PTSD, and entitlement to TDIU for further evidentiary development.    A March 2012 rating decision effectuated the award of a 10 percent rating for left acromioclavicular separation from December 13, 2004.

While the matter was in remand status, in an April 2016 rating decision, the RO increased the rating for the Veteran's PTSD to 70 percent disabling, effective May 7, 2010.  Thus, the Board has recharacterized the issue on appeal as set forth above.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO also granted TDIU, effective May 7, 2010.  As this does not constitute a full grant of the benefit for the entire period on appeal, the issue of entitlement to a TDIU prior to May 7, 2010, remains on appeal.  Id.; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2012, the Veteran submitted a claim of service connection for dementia, to include as secondary to PTSD.  The record currently available to the Board contains no indication that the RO has adjudicated this claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for hypertension and entitlement to TDIU prior to May 7, 2010 are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to May 7, 2010, the Veteran's PTSD was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

2.  As of May 7, 2010, the Veteran's PTSD has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  





CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to May 7, 2010, and 70 percent thereafter for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

GAF scores ranging from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly severe levels of mental impairment.  Id. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background

The Veteran underwent a VA examination in January 2008.  At that time, he reported that he had been married and divorced three times and had one daughter whom he did not see often.  He denied having friends and indicated that "he doesn't get out."  He reported social self-restriction.  His activities included watching television and playing cards on the computer.  The Veteran denied a history of suicide attempts or violence/assaultivness.  It was noted that the appellant was not being treated for his psychiatric disability.

On physical examination, it was documented that the Veteran wore disheveled clothes and was inappropriately dressed.  His motor activity was tense, his speech was hesitant, and his attitude toward the examiner was suspicious.  His affect was restricted and blunted.  He was oriented to person, place and time.  His thought process was noted as having paucity of ideas and his thought content was unremarkable.  The examiner opined that the Veteran did not understand the outcome of behavior, had below average intelligence, and did not understand that he has a problem.  There were no delusions or hallucinations and he did not have inappropriate behavior.  The Veteran reported sleep impairment and panic attacks.  It was noted that the Veteran had obsessive/ritualistic behaviors, which were based on "getting into a vehicle with someone else."  There were no homicidal or suicidal thoughts present.  The Veteran's impulse control was fair and he was able to maintain minimum personal hygiene.  His remote and recent memory was mildly impaired but his immediate memory was normal.  The Veteran reported a history of excessive use of ETOH.  However, he denied any history of treatment for use of ETOH.  The examiner noted that the Veteran's activities of daily living were negatively impacted by his medical/physical problems.  Specifically, the Veteran's PTSD prevented him from doing household chores and engaging in sports/exercise.  

The Veteran's PTSD symptoms included recurrent and intrusive thoughts, efforts to avoid thoughts, feelings or conversations associated with the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or saying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  

Psychometric assessment scores revealed PTSD, with mild symptomatology.  The remaining protocols of the psychometric assessment were consistent with a mood disorder and severe personality disorder.  The examiner noted that while there were mild signs and symptoms of PTSD, there were comorbid symptoms which contributed to the Veteran's impairment in functional state and lower his quality of life.  The examiner opined that the mood disorder was independently responsible for impairment in the Veteran's psychosocial adjustment and lowered his quality of life.  The severe personality disorder was independently responsible for his social functioning and negative impacts upon his occupational functioning.  He noted that the personality disorder would tend to make the appellant more easily distractible and excitable when under stress.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  He also noted that the condition did not require continuous medication.  A GAF score of 68 was assigned.  The examiner concluded that it would be a matter of resorting to speculation to state that the other diagnoses are as least as lily as not due to the Veteran's PTSD.

In statements received in July 2008, the Veteran reported that he was unable to ride public transportation due to panic attacks in any moving vehicle.  He also reported a fear of dying, difficulty sleeping, problems with communication, flashbacks, nightmares, and memory problems.  Additionally, phobia and extreme fear of driving were noted.  The appellant mentioned that he had no social relationships, no friends, and no relationship with his daughter.

The Veteran was provided an additional VA examination in November 2008.  He reported that he had a daughter with whom he did not have a relationship and had no friends because "no one likes him."  It was again noted that the Veteran received no outpatient treatment for his PTSD.  

On physical examination, it was noted that the Veteran was casually dressed and his psychomotor activity was lethargic and fatigued due to a sinus infection.  His speech was impoverished and slow and his attitude was suspicious toward the examiner.  The examiner noted that the Veteran was disinterested and distant during the examination.  His affect was constricted, blunted, and flat, and his mood was depressed.  He was oriented to person, but not to time or place.  Thought process consisted of paucity of ideas and thought content included poverty of thought and paranoid ideation.  Paranoid delusions were present.  The Veteran did not understand the outcome of behavior and his intelligence was below average.  He did not understand that he has a problem.  Sleep impairment was noted.  There were no obsessive/ritualist behaviors.  The Veteran reported panic attacks and denied the presence of homicidal or suicidal thoughts.  The examiner determined that the Veteran was able to maintain minimum personal hygiene.  The Veteran reported that he consumed alcohol everyday but denied any history of excessive use of alcohol.  The Veteran's remote and immediate memory was moderately impaired and his recent memory was mildly impaired.  The examiner noted that the Veteran was unable to provide history information or remember personal treatment history.  The examiner noted that the Veteran's activities of daily living were negatively impacted by his medical/physical problems.  Specifically, the Veteran's PTSD prevented him from doing household chores, engaging in sports, exercise, and other recreational activities, had a severe impact on shopping, traveling, driving, and had a moderate impact on bathing.  Although the Veteran reported that he drank every day, he denied excessive use of alcohol.  

The Veteran's PTSD symptoms included recurrent and intrusive distressing recollections, avoidance, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, sense of a foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. 

In reviewing the psychometric assessment score, the examiner determined that some of the psychometric scores were consistent with a diagnosis of PTSD, which was mild.  The remainder of the Veteran's inventories was consistent with a phobia, excessive use of ETOH and a mood disorder.  The examiner opined that the MMPI2 scores were invalid, which called into question the reliability and validity of the remaining protocols.  The examiner noted that the Veteran complained of suffering with a sever sinus infection, which clearly affected his function.  The examiner opined that the picture was too convoluted to try to describe the extent of each diagnosed disorder and noted that there were anxiety and mood symptoms associated with the specific phobia, PTSD, and the excessive use of alcohol, coupled with the Veteran's somatoform disorder.  A GAF score of 60 was assigned.  

The examiner noted that while there are signs and symptoms of PTSD, there are comorbid disorders which also negatively impact the Veteran's cognitive, occupational, and psychosocial functioning.  Specifically, he noted that the situational phobia resulted in impairment in functional state, lowers the appellant's quality of life, and negatively impacts his ability to mentally function in an occupational setting requiring him to drive.  The Veteran's severe personality disorder was independently responsible for impairment in psychosocial adjustment and a lowered quality of life.  The somatoform disorder was independently responsible for impairment in the Veteran's quality of life and resulted in impairment in psychosocial judgement making him more irritable and unable to concentrate when he is in pain.  The presence of discrete symptoms of mood signs were independently responsible for impairment in psychosocial adjustment and lowered quality of life which is associated with his excessive us of ETOH.  The examiner opined that the Veteran PTSD symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner opined that the Veteran's PTSD might be exacerbated by his having to drive, however, if he was not required to drive, the PTSD would in all likelihood present intermittent difficulty as long he continued to consume ETOH.  The Veteran would be able to function in a loosely supervised situation, requiring little interaction with the public.  

In a statement from the Veteran received in September 2009, he reported that he had a great fear of being killed in a car accident.  Therefore, he no longer drove.  He also had been isolated in his home, rarely leaving except to obtain food and alcohol.  Additionally, the Veteran reported difficulty concentrating and having panic attacks.  

Subsequent VA medical records demonstrate that the Veteran was hospitalized from May 7, 2010 to May 10, 2010 for depression and suicidal ideations.  

In the report of a February 2011 VA examination, the examiner noted that the Veteran showed significant signs of dementia, which made the interview difficult to conduct.  He opined that the Veteran is not an accurate historian.  The examiner acknowledged that the Veteran was last examined for his PTSD in November 2008, at which time he produced a grossly invalid MMPI test result.  He reported that the examining physician concluded that the Veteran's remote memory was moderately impaired, intermediate memory was moderately impaired, and recent memory was mildly impaired.  Further review of treatment records since the examination show that the Veteran was hospitalized in May 2010 for suicidal thoughts.  The examiner concluded, however, that the appellant appears to be more stable since then and had not required further hospitalization.  

Symptoms reported by the Veteran included nightmares, avoidance of riding in cars and wreck scenes, difficulty sleeping, lack of interest, lack of energy, and feelings of guilt.  He also endorsed loss of appetite, reduced sex drive, flashbacks, avoidance of thoughts about the trauma, difficulty recalling details of the traumatic event, diminished interests, and mild anger issues.  The examiner noted that aside from the reported flashbacks, the Veteran did not describe other psychotic symptoms.  The Veteran was considered a high risk for suicide, for which he was hospitalized for in 2010.  He admitted to continued thoughts of suicide but only in passing and with no intent to act on those.  He denied any history of homicidal thinking.  The Veteran described trouble with short term and long term memory.  He also appeared to have difficulty with the processing speed, executive functioning, poor organization, and described a general global decline in cognitive ability.  Although the Veteran denied drug use, he indicated that he continued to drink alcohol.  The examiner documented that the alcohol related dementia was noted in the record.

Occupationally, the Veteran stated that he worked after discharge from military service, but was unsure of his specific work history.  He reported that he was not sure if he was fired or laid off but that he was having trouble on the job because of memory problems.  However, he did not report problems with poor attendance related to mental health issues.  He did describe impairment in the sales job because his driving phobia impacted his ability to travel.  

Socially, the Veteran reported that he did not have any friends and that he lived alone.  He stated that he did not recall the last time he had a friend.  He has a daughter but does not see her often.  He mentioned that he had three marriages, which all ended in divorce, but he could not recall what kind of problems they had.  With regard to activities of daily living, the Veteran described significant memory impairment, but said that he still took care of himself.  However, due to depressed mood, lack of motivation, and lack of initiating, "he tends to let things slide in his apartment and things are dirty."  He noted that he bathed about twice per week and sometimes he will send his neighbors to get groceries because he does not want to drive.  He stated that most of his time is spent watching television and taking naps throughout the day.  

On mental status examination, the examiner noted that the Veteran was extremely vague in responses, which appeared to be a combination of lack of memory of events that he was questioned about and tendency to avoid committing to an answer.  The Veteran appeared somewhat sedated during the evaluation and showed significant psychomotor retardation.  He was observed to startle easily whenever there was noise in the hall or when the phone rang.  However, his startle response was delayed by about a second and a half.  The examiner noted that the Veteran was quite disheveled and had fair to poor hygiene.  He was generally verbal but slow in his speech and often off topic.  Rapport was very difficult to establish because of these issues.  Social skills were quite poor.  Intelligence was estimated to be below average.  Thought process was somewhat illogical and the appellant showed signs of thought blocking and prosody of thought.  The appellant's affect was flat and he was poorly oriented to time, but well oriented to place, person, and situation.  His reasoning, judgment, and fund of general information were poor.  On Montreal Cognitive Assessment (MoCA), intended to detect mild cognitive difficulties, the Veteran showed a very impaired score, which brought into question whether he put forth adequate effort.  The examiner noted that the appellant was observed to be rather noncommittal in many of his answers and to answer somewhat haphazardly.  However, there were clear signs of impairment.  The Veteran appeared to have great difficulty with the number of items and difficulty reflecting immediate memory.

The examiner determined that the Veteran showed total disability both socially and occupationally due to his dementia and alcohol abuse, which are non-service-connected issues.  He indicated that the dementia was severe enough at this point to prevent further assessment of PTSD and specific phobia without resorting to speculation (the Veteran's dementia makes him an inaccurate historian, thereby rendering his statements about frequency and severity of symptoms and functional impairment unreliable).  Therefore, the best estimate of the Veteran's functional impairments related to PTSD and specific phobia is from the 2008 assessment.  The examiner concluded that a partial GAF score that would be accounted for by the service-connected condition is approximately 60.  The total GAF score of 40 relates to the other non-service-connected issues.  It was noted that the physician who conducted the 2008 VA examination reported that the Veteran's avoidance of driving would prevent him from working in a job that required extensive driving but this would not prevent him from working entirely.  

With regard to capacity to manage benefits, the examiner noted that the Veteran described significant cognitive difficultly, which was observed during the evaluation.  He no longer has the basic mental capacity needed to manage his own money in his own best interest and it therefore considered incompetent for VA purposes.

The examiner who conducted that February 2011 VA examination reiterated his findings in a July 2011 addendum opinion.

The Veteran was provided an additional VA examination in November 2015.  The examiner diagnosed PTSD and alcohol use disorder.  He noted that the Veteran scored 29 out of 30 on the mini-mental status examination, showing no significant cognitive impairment.  At the time of the examination the Veteran had been divorced for 50 years and had one daughter whom he rarely sees.  He stated that he always thinks that someone will run him over if he is in an automobile and that he is very afraid to be in a vehicle.  He noted that he continued to have nightmares about the accident and other traumatic incidents.  He stated that he tried to give up driving and worked in an office, but lost his job because it required some driving.   

Symptoms associated with the Veteran's PTSD included recurrent involuntary and intrusive distressing memories, recurrent distressing dreams, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, avoidance, persistent and exaggerated negative beliefs or expectations about oneself, persistent negative emotional states, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement, persistent inability to experience positive emotions, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  Symptoms for VA rating purposes included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work-like settings, and inability to establish and maintain effective relationships.  Symptoms associated with the Veteran's alcohol use disorder included continued use of alcohol despite knowledge of having a persistent or recurrent physical or psychological problem that is likely to have been caused or exacerbate by alcohol and craving or a strong desire or urge to use alcohol.  The examiner noted that it is not uncommon for those with PTSD to self-medicate with alcohol or other substances.  Additionally the Veteran had a very difficult time talking about traumatic incidents.  The examiner noted that the Veteran was trembling as he spoke about them.  

With regard to occupational and social impairment, the examiner determined that the Veteran's psychiatric disability caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  He opined that 95 percent of the Veteran's occupational and social impairment was due to his PTSD and 5 percent was due to his alcohol use disorder.  

On behavioral observation, it was noted that the appellant was dressed in casual slacks, shirt, and shoes.  His clothes appeared to be clean, and in general, hygiene and grooming were adequate.  He was friendly, cooperative, and demonstrated good social judgment throughout the examination.  The appellant produced at least an average amount of spontaneous speech, which was coherent, fluent, and regular in rhythm, rate, volume, and tone.  He was alert and oriented to person, place, time, and situation.  Affect was anxious and mood was also reported as anxious.  Concentration was adequate to conversation.  Short term memory was grossly intact to verify brief testing.  Long term memory appeared to be essentially intact.  Abstraction was on an appropriate level and there was no evidence of perceptual disturbances or of a thought disorder.  The examiner noted that his interaction with the Veteran and the result of the mini mental status examination did not show him having dementia.  He also determined that the Veteran is not considered to be a current imminent risk of harm to himself.  

The examiner further opined that the Veteran's PTSD has significantly affected his ability to work.  

In a March 2016 addendum opinion, the examiner noted that considering all the evidence, it appears that the Veteran's condition at the 2011 examination was not a stable one, suggesting that alteration in cognitive abilities to be less likely due to some sort of dementia process and more due to other factors, as dementia does not wane.  Further, the 2008 examination documented the invalidity of his MMPI, as noting gross exaggeration, the MOCA he was given at 2011 examination was also suspect for being invalid with a score of 9 and limited effort.  He was also disheveled and poorly groomed at the 2011 examination and was not in 2015.  The examiner indicated that it was possible that the appellant was exaggerating his condition at the time of the examination, was under the influence of something (the examiner noted his sedated affect, or his depression at the time was more severe causing a pseudo-like dementia syndrome in which his cognitive faculties were more poor at the time).  Finally, chronic alcohol use in itself can cause cognitive impairment and can improve some with cessation of alcohol.  The 2015 examination suggested the Veteran's drinking has decreased (from every day to twice a week).  The Veteran has had considerable difficulty with the outcome of the 2011 examinations, so if he was exaggerating or feigning for effect in 2011 which resulted in more trouble than assistance, his improved status is understandable and also supportive of an exaggerated impairment in 2011 and not a dementia.

The examiner noted that due to the 2015 examination being so vastly different from the 2011 examination, it is less likely that his suffering from a dementia that would account for the majority of his impairment.  The examiner determined that the 2011 examination provided numerous independent examples of the appellant's PTSD and how it impacted his life and was sufficient for further opinion on an increased rating.  Regardless, based on the new evidence of the 2015 examination, the Veteran's cognitive functioning appeared to have improved and was within normal limits with minor issues consistent with a chronic PTSD (decreased concentration).  There was no current evidence of dementia and no treatment notes of record suggest otherwise.  

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent prior to May 7, 2010 and 70 percent thereafter for PTSD.

Prior to May 7, 2010

As summarized in detail above, for the period prior to May 7, 2010, the evidence shows that the Veteran exhibited symptoms of intrusive thoughts, panic attacks, mild impairment of remote and recent memory, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, restricted range of affect, difficulty falling or saying asleep, difficulty concentrating, hypervigilance, anxiety, irritability, and exaggerated startle response.  Such symptoms are contemplated by the current 30 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for 50 percent evaluation during this period of the appeal.  In this regard, while the Veteran has displayed a number of symptoms contemplated by the 50 percent rating criteria, the PTSD symptoms have not caused occupational and social impairment with reduced reliability and productivity due to such symptoms.  Mauerhan, supra, Vazquez-Claudio, supra.

The Board observes that during this stage of the appeal, the Veteran had been diagnosed with a number of psychiatric disabilities to include PTSD, personality disorder, specific phobia, mood disorder, and somatoform disorder.  The United States Court of Appeals for Veterans Claims has held that where the effects of a service-connected condition cannot be distinguished from a nonservice-connected condition, the adjudicator must attribute all of the symptoms and resulting functional impairment to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  

While the VA examiners did not specifically delineate the symptoms of the Veteran's PTSD, personality disorder, specific phobia, mood disorder, and somatoform disorder, the examiners did distinguish the functional impairment caused by each diagnosed condition.  In this regard, the January 2008 VA examiner opined that the Veteran's nonservice-connected mood disorder was independently responsible for impairment in the Veteran's psychosocial functioning and that his severe personality disorder was independently responsible for his social functioning and negative impacts upon his occupational function.  The examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Further, the November 2008 VA examiner determined that the diagnosed nonservice-connected situational phobia resulted in impairment in functional state, lowered the appellant's quality of life, and negatively impacted his ability to mentally function in an occupational setting requiring him to drive.  The Veteran's severe personality disorder was independently responsible for impairment in psychosocial adjustment and a lowered quality of life.  The somatoform disorder was independently responsible for impairment in the Veteran's quality of life and resulted in impairment in psychosocial judgement making him more irritable and unable to concentrate when he is in pain.  The presence of discrete symptoms of mood signs were independently responsible for impairment in psychosocial adjustment and lowered quality of life which is associated with his excessive use of ETOH.  The examiner opined that the Veteran PTSD symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Even attributing all of the Veteran's all reported psychiatric symptoms to his service-connected PTSD, the symptoms, at worst, were determined to cause social and occupational impairment contemplated by the current 30 percent disability rating.  Indeed, the evidence demonstrates that the majority of the appellant's occupational and social impairment were caused by non-service-connected psychiatric disabilities.  Thus, in view of the record in its entirety, the Board finds the Veteran's PTSD symptoms do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, while the Veteran has reported that he had no friends, has been married and divorced three times, and had no relationship with his daughter, the evidence during this period suggests that the Veteran's social impairment is largely due to the his non-service-connected psychiatric conditions.  While the evidence notes that the Veteran is unemployed, he did not report problems with poor attendance related to mental health issues while employed.  Overall, the Board concludes that for the period prior to May 7, 2010, the Veteran's service-connected PTSD was not shown to cause occupational and social impairment with reduced reliability and productivity.  

The Board also notes that for the period in question, GAF scores ranged from 60 to 68, indicative of moderate to mild symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate to serious symptomatology contemplated in the 30 percent.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In summary, the Board has considered all of the Veteran's PTSD symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 30 percent rating assigned for the period prior to May 7, 2010, is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  

As of May 7, 2010

During this period of the appeal, the Veteran's symptoms were shown to include depression, suicidal thoughts, nightmares, avoidance of riding in cars and wreck scenes, difficulty sleeping, lack of interest, lack of energy, feelings of guilt, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work-like settings, and inability to establish and maintain effective relationships..  Such symptoms are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, the record does not demonstrate that the Veteran's overall disability picture during this period is consistent with a 100 percent evaluation.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have his symptoms been shown to cause total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

Again, it is recognized that individual symptoms do not drive the rating percentage; rather it is the impact of the symptoms on social and occupational functioning that ultimately matters.  However, an analysis of the specific enumerated symptoms does help to render a conclusion as to their global impact.  In this vein, then, it is noted that there was no gross impairment in thought processes or communication.  Further, the Board observes that during the February 2011 VA examination, the examiner indicated that the Veteran's thought process was somewhat illogical and the appellant showed signs of thought blocking and prosody of thought and that he was generally verbal but slow in speech and often off topic.  However, during the November 2015 VA examination there was no evidence of thought disorder and the Veteran was friendly, cooperative, and demonstrated good social judgment throughout the examination.  He also produced at least an average amount of spontaneous speech, which was coherent, fluent, and regular in rhythm, rate, volume, and tone.  In addition there were no persistent delusions or hallucinations, or grossly inappropriate behavior.  While the Veteran was hospitalized in 2010 was hospitalized in 2010 for suicidal thoughts, there is no indication that the Veteran has been in persistent danger of hurting self or others.  Notably, the February 2011 VA examiner concluded that the Veteran appeared more stable since that time and had not required further hospitalization.  The November 2015 VA examiner concluded that the Veteran was not considered to be a current imminent risk of harm to himself.  Moreover, such symptom is contemplated in the current 70 percent disability rating.  Although the Veteran was poorly oriented to time at the February 2011 VA examination, he was well oriented to person, place and situation.  He was also oriented to person, place, time and situation at the November 2015 VA examination.  Thus, such symptom, standing alone, is not sufficient to warrant the next-higher 100 percent rating in this case, as it has not been shown to have resulted in total social and occupational impairment.  

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Veteran has not been found to be totally occupationally and socially impaired.  In this regard, the February 2011 the examiner determined that the Veteran showed total disability with both socially and occupationally due to his dementia and alcohol abuse.  However, the November 2015 VA examiner opined that the Veteran's psychiatric disability caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  In the accompanying March 2016 addendum opinion, the examiner indicated that it was possible that the Veteran was exaggerating his condition at the time of the 2011 VA examination.  In support of this finding, the examiner indicated that the Veteran's status improved during the 2015 VA examination.  He noted that the Veteran had difficulty with the outcome of the 2011 VA examination, so if he was exaggerating or feigning for effect in 2011, his improved status was understandable and also supportive of an exaggerated impairment in 2011 and not a dementia.  For these reasons, it cannot be said that the Veteran has total occupations and social impairment due to his service-connected PTSD during any portion of the rating period on appeal. 

The Board also acknowledges that the GAF score of 60 has been assigned during this stage of the appeal which reflects moderate symptoms.  The Board notes that, while important, GAF scores assigned in a case are not are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the period from May 7, 2010.  


ORDER

Entitlement to an initial rating in excess of 30 percent prior to May 7, 2010 and 70 percent thereafter for posttraumatic stress disorder (PTSD) is denied.



REMAND

The Veteran asserts that his hypertension is due to his military service.  Alternatively, he contends that the disorder is secondary to his service-connected disabilities.

The Veteran was provided a VA examination in September 2011.  In pertinent part, the examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD, left acromiclavicular separation, and lacerations.  Although the examiner provided a rationale to support his opinion regarding secondary causation, he did not provide a rationale to support his conclusion regarding aggravation of the Veteran's hypertension by his service-connected disabilities.  In light of the foregoing, an additional VA medical opinion must be obtained on remand.  

As detailed herein, in the March 2012 rating decision, the RO, in relevant part, awarded an effective date of December 13, 2004, for the assignment of a 10 percent disability rating for the Veteran's service-connected left acromioclavicular separation.  The Veteran filed a notice of disagreement in March 2012.  However, a Statement of the Case has not been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As resolution of the claim of service connection for hypertension discussed above may have an impact on the appellant's claim for TDIU prior to May 7, 2010, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending the development and readjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ensure that a Statement of the Case has been issued to the Veteran and his representative addressing the issues of entitlement an effective date earlier than December 13, 2004 for the assignment of a 10 percent disability rating for left acromioclavicular separation.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  The issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Obtain an addendum opinion from a suitably qualified VA examiner regarding the nature and etiology of the Veteran's hypertension.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was incurred in service or is otherwise causally related to his active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected disabilities?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected left disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering an opinion, the examiner must discuss and consider the Veteran's report of how his service-connected PTSD affects his hypertension.

The examiner must also discuss the articles regarding the relationship between PTSD and hypertension.  

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


